Exhibit 10.18

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This Intellectual Property Security Agreement is entered into as of December 30,
2005 by and between SQUARE 1 BANK (“Bank”) and OPTEX SYSTEMS, INC., a Texas
corporation (“Grantor”).

RECITALS

A.    Bank has agreed to make certain advances of money and to extend certain
financial accommodations to Grantor (the “Loans”) in the amounts and manner set
forth in that certain Loan and Security Agreement by and between Bank and
Grantor dated of even date herewith (as the same may be amended, modified or
supplemented from time to time, the “Loan Agreement”; capitalized terms used
herein are used as defined in the Loan Agreement). Bank is willing to make the
Loans to Grantor, but only upon the condition, among others, that Grantor shall
grant to Bank a security interest in certain Copyrights, Trademarks and Patents
to secure the obligations of Grantor under the Loan Agreement.

B.    Pursuant to the terms of the Loan Agreement, Grantor has granted to Bank a
security interest in all of Grantor’s right, title and interest, whether
presently existing or hereafter acquired, in, to and under all of the
Collateral.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of its obligations under the Loan Agreement
and all other agreements now existing or hereafter arising between Grantor and
Bank, Grantor hereby represents, warrants, covenants and agrees as follows:

AGREEMENT

To secure its obligations under the Loan Agreement and under any other agreement
now existing or hereafter arising between Grantor and Bank, Grantor grants and
pledges to Bank a security interest in all of Grantor’s right, title and
interest in, to and under its Intellectual Property Collateral (including
without limitation those Copyrights, Patents and Trademarks listed on Schedules
A, B and C hereto), and including without limitation all proceeds thereof (such
as, by way of example but not by way of limitation, license royalties and
proceeds of infringement suits), the right to sue for past, present and future
infringements, all rights corresponding thereto throughout the world and all
re-issues, divisions continuations, renewals, extensions and
continuations-in-part thereof.

This security interest is granted in conjunction with the security interest
granted to Bank under the Loan Agreement. The rights and remedies of Bank with
respect to the security interest granted hereby are in addition to those set
forth in the Loan Agreement and the other Loan Documents, and those which are
now or hereafter available to Bank as a matter of law or equity. Each right,
power and remedy of Bank provided for herein or in the Loan Agreement or any of
the Loan Documents, or now or hereafter existing at law or in equity shall be
cumulative and concurrent and shall be in addition to every right, power or
remedy provided for herein and the exercise by Bank of any one or more of the
rights, powers or remedies provided for in this Intellectual Property Security
Agreement, the Loan Agreement or any of the other Loan Documents, or now or
hereafter existing at law or in equity, shall not preclude the simultaneous or
later exercise by any person, including Bank, of any or all other rights, powers
or remedies.

Grantor represents and warrants that Exhibits A, B, and C attached hereto set
forth any and all intellectual property rights in connection to which Grantor
has registered or filed an application with either the United States Patent and
Trademark Office or the United States Copyright Office, as applicable.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which together shall constitute the same
instrument.

 

-1-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.

 

   

GRANTOR:

 

Address of Grantor:

c/o

3001 Red Hill Ave., Bldg. 4-108

Costa Mesa, CA 92626

   

OPTEX SYSTEMS, INC.

   

By:

 

/s/ John J. Stuart, Jr.

Attn: Chief Executive Officer

    Title:  

CFO

   

BANK:

Address of Bank:

   

SQUARE 1 BANK

406 Blackwell Street, Suite 240

    By:  

/s/ Michael Berrier

Crowe Building

Durham, NC 27701

   

Title:

 

Senior Vice President and Regional Manager

Attn: Manager

     

 

-2-